DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1  and 10 recites the limitation "the analysis results" in line 12 and 12 respectively. The first occurrence of the similar terminology is “plurality of analysis results”. It unclear whether “the analysis results” are the same  or are a subset of the “plurality of analysis results”.
Dependent claims 3-9,  12-20, incorporate the same deficiency as independent claims 1 and 10. Therefore claims 3-9 and 12-20 are rejected on the same rationale.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 5-8 and 14-18 are recited multiple occurrences of “the analysis results” and lack antecedent basis for each occurrence.

Claim interpretation
Claims 1  and 10 recites the limitation "the data has a plurality of entries" in lines 8 and 5 respectively. In further occurrences, the terminology shifts to “the entries of the data”. As such, “the entries of the data” is interpreted to be “the plurality of entries”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Nijim et al., US 10963333 B1 (hereafter referred to as Nijim) in view of Dunlap et al., US 9,148,381 B2 (hereafter referred to as Dunlap) and in view of Manor et al., US 2019/0089748 A1 (hereafter referred to as Manor).
Regarding claim 10, Nijim teaches a routing system, comprising: 
a user equipment (column 3, lines 28-34; “Example CPE devices 102 can include cable or satellite television set-top boxes (STB), digital subscriber line (DSL) or other broadband Internet routers …”); an analysis platform; and 
a router configured to collect related data used by the user equipment to connect to Internet (column 3, lines 41-44; “According to an aspect of the present disclosure, a CPE device 102 includes functionality to collect telemetry data associated with the performance and behavior of the CPE device.” And see column 7, line 67 and column 8, lines 1-9; “For example, collected telemetry data and metadata can be transmitted to the TDR server 104, where the telemetry data, metadata, and other collected data (e.g., troubleshooting and repair feedback data, service provider data) can be analyzed using advanced analytics techniques such as text analytics, machine learning, predictive analytics, data mining, statistics, and natural language processing.”), and
store the data in a memory of the router (column 9, lines 65-67 and column 10, lines 1-4; “In one example, the telematics engine 206 may query an event log stored in memory 204 (e.g., in a system log) for events (e.g., all events, events of a certain type) that have occurred (e.g., since a last query).”), wherein the data has a plurality of entries (column 9, lines 65-67 and column 10, line 1; “… an event log stored in memory 204 (e.g., in a system log) for events (e.g., all events, events of a certain type) that have occurred…”), and 
the router is configured, in response to the router determining a number of the entries of the data stored in the memory that has not been uploaded reaches a preset parameter (column 10, lines 5-14; “For example, the on-device self-healing engine 212 may include functionality to evaluate one or more self-check rules for determining whether a certain event type (e.g., an event associated with the event log service shutting down) has occurred and if so, whether the number of occurrences of the event type meets or exceeds a predetermined threshold indicative of an issue.”) and to upload the data of which the number of the entries is the preset parameter to the analysis platform (column 10, lines 5-7; “In other implementations, the CPE device 102 is configured to identify issues locally and to report identified issues and associated telemetry data to the TDR server 104.”); 
wherein the analysis platform is configured to receive the data in batches (column 7, lines 56-62; “Telemetry data may be collected in various manners, such as: continually, for example, at predetermined time intervals; collected after a software update; collected upon initiation of and/or during use of particular services operating on the CPE device 102; collected responsive to a request transmitted from the TDR server 104 or from another CPE device 102; etc. “) and analyze the data in batches by using a computational model (column 3, lines 64-67 and column 4, lines 1-2; “In other examples, the CPE device 102 includes functionality to transmit collected telemetry data and metadata to the TDR server 104, wherein the TDR server includes functionality to perform one or a combination of: … determine or generate a troubleshooting plan for diagnosing and resolving the identified issue based on the identified issue and collected telemetry data,…”) 
wherein generation of the troubleshooting plan is based on machine-learned insights …”) to generate a plurality of analysis results (column 4, lines 1-5; “.. [D]etermine or generate a troubleshooting plan for diagnosing and resolving the identified issue based on the identified issue and collected telemetry data …”), and store the analysis results in the analysis platform (column 11, lines 11-21; “A NoSQL database system 224 can efficiently handle storage and analysis of large varying unstructured data sets, such as the vast amount and variety of telemetry data, troubleshooting and repair feedback data, and service provider data collected by the TDR server 104.” And see column 11, lines 46-57; “The data analyzer 226 is configured to detect structure of the data and to give meaning to patterns in the data. For example, the data analyzer 226 can gather insights on the attributes of a previous issue (e.g., based on telemetry data, device identifier data, user-reported data, troubleshooting and repair feedback data, service provider data, metadata) and the outcomes that occurred in relation to the effects of the issue.”), and 
wherein in response to the analysis platform determining that a duration for the router to collect the data reaches a preset time (column 7, lines 56-62; “Telemetry data may be collected in various manners, such as: continually, for example, at predetermined time intervals …”), the analysis platform is configured to form a configuration file of the router (column 5, lines 5-12; “An example troubleshooting rule may include an evaluation of a current software version and an action to update the software or to fall back to a previous version (e.g., if issues are identified with a current version).”);  
wherein in a step that the router is configured to collect the data, the router is further configured, in response to the user equipment requesting to perform a network service while connecting to the Internet through the router, to retrieve an Internet protocol address of the user equipment and service information of the network service from a packet transmitted from a wide area network interface to the Internet (column 12, lines 52-61; “For example, the data analyzer 226 can analyze collected data for determining whether a particular issue is associated with certain attributes, such as one or a combination of: certain telemetry data, a particular type of CPE device 102 (e.g., similar type, similar model), a particular service, a certain network, a certain location, a certain node, a certain software version, certain applications, certain device configurations, etc. That is, the data analyzer 226 is operative or configured to run analytics against certain data for identifying data patterns related to attributes of issues.”).
Nijim does not specifically teach load the configuration file into the router, thereby making the router to perform at least one configuration work according to the configuration file. However, in the same field of endeavor, Dunlap teaches the analysis platform is configured to form a configuration file of the router (column 7, lines 60-67; column 8, lines 1-3; “For example, based on the analysis performed in block 308 above, the cloud 150 can determine improved packet stream detection policies (e.g., updated stream characteristic criteria) for detecting the packet streams or can determine improved resolution policies for handling the oversubscription event.“ “In some implementation, the cloud computing network 150 determines and sends the network policy updates to the router 110 in real time.”), and load the configuration file into the router (column 6, lines 27-29, 55-60; “At block 210, the network policy update is implemented at the network traffic managing node after configuration.  In some implementations, the network monitoring unit 112 is configured with the network policy update and then implements the network policy update at the router 110 when detecting and processing network events of the LAN 100.”), thereby making the router to perform at least one configuration work according to the configuration file (column 6, lines 60-65; “For example, in the unknown packet stream example, the network monitoring unit 112 can be updated to implement the new packet stream detection policies received from the cloud 150 for packet stream detection and identification.  After block 210, the flow ends.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nijim to substitute loading a configuration file from Dunlap for the troubleshooting policy from Nijim to facilitate automated troubleshoots and thereby provide seamless automated correction for the router.
Nijim-Dunlap does not does not specifically teach record a time stamp, the Internet protocol address, and the service information as one of the entries of the data.  However, in the same field of endeavor, Manor teaches the router is configured to retrieve an Internet protocol address of the user equipment (p. 82, “The Metadata module 618 stores and records metadata regarding the traffic, such as the source/destination IP addresses …”) and to record a time stamp, the Internet protocol address, and the service information as one of the entries of data (p. 82, “The Metadata module 618 stores and records metadata regarding the traffic, such as the source/destination IP addresses, MAC addresses, TCP ports and sequence numbers, current time, TLS Server Name Indication (SNI), and/or other data; and may also record associations between domains/URLs and their corresponding IP addresses, by analyzing DNS requests/replies.”).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nijim-Dunlap to substitute metadata details from Manor for the metadata from Nijim-Dunlap to gather a fuller representation of usage statistics and make observations of traffic patterns and thereby provide tailored policies to the routing system.
B.	Claim 1 is a method that comprises steps similar to the functionality of routing system of claim 10, above. Claim 1 is rejected on the same rationale as claim 10.
C.	Regarding dependent claim 18, Nijim-Dunlap-Manor teaches the routing system according to claim 10, wherein the analysis platform is integrated in the router or the analysis platform is implemented by a server that is connected to the router through the Internet (Nijim,  column 7, lines 6-10; “The TDR server 104 of an embodiment includes at least one processor 218, memory 220, a network interface 222, a database system 224, a data analyzer 226, a remote self-healing engine 228, and a rules store 242.”).
F.	Claim 9 is a method that comprises steps similar to the functionality of routing system of claim 18, above. Claim 9 is rejected on the same rationale as claim 18.

Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijim and Dunlap and Manor as applied to claims 2 and 11 above, and further in view of  Milano et al., US 9,077,928 B2 (hereafter referred to as Milano).
A.	Regarding dependent claim 12, Nijim-Dunlap-Manor teaches the routing system according to claim 11, wherein the router is configured to be powered on (the router is powered on when operating). Nijim-Dunlap-Manor does not specifically teach the router is configured to count an operation time after the router is powered on. However, in the same field of endeavor, Milano teaches the router is configured to count an operation time after the router is powered on (column 30, lines 31-46; “Thus, it should be appreciated, that the components of the system can be combined into one or more devices, such as a set-top box, router, hub, switch, or collocated on a particular node of a distributed network, such as an analog and/or digital telecommunications network, a packet-switch network, or a circuit-switched network.” And column 27, lines 35-42; “A benefit of implementing a sequential number may be realized in situations wherein Intelligent TV 100 is unable to set system clock 1216 and system clock 1216 is a default value, a default value plus the increment of time passed since last power-up, …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nijim-Dunlap-Manor to substitute operation time from Milano for the collection time from Nijim-Dunlap-Manor to distinguish from relative timing of the current power-up and thereby determine how to stage the policy changes.
B.	Claim 3 is a method that comprises steps similar to the functionality of routing system of claim 12, above. Claim 3 is rejected on the same rationale as claim 12.
C.	Regarding dependent claim 13, Nijim-Dunlap-Manor-Milano teaches the routing system according to claim 12, wherein the computational model is a machine learning algorithm model, a neural network model, or a deep learning algorithm model (Nijim, column 1, lines 60-67; “The system, method, and computer readable storage device further provide for troubleshooting and self-correcting an identified issue based on a troubleshooting plan comprised of one or more troubleshooting steps or rules that, in various implementations, are configured according to insights derived from machine learning techniques applied to collected telemetry data, service provider data, and service and repair data…”). 
D.	Claim 4 is a method that comprises steps similar to the functionality of routing system of claim 13, above. Claim 4 is rejected on the same rationale as claim 13.

Claims 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijim and Dunlap and Manor as applied to claims 1 and 10 above, and further in view of Wen et al., US 2017/0104633 A1 (hereafter referred to as Wen).
A.	Regarding dependent claim 14, Nijim-Dunlap-Manor teaches the routing system according to claim 10, as cited above. Nijim-Dunlap does not specifically teach wherein the service information refers to a port number used to indicate a protocol type to which the network service belongs, and in a step that the analysis platform is configured to analyze the data, the analysis platform is further configured to analyze the data based on the time stamp, the Internet protocol address, and the registered interface of at least one of the entries of the data to obtain the analysis result. However, in the same field of endeavor, Manor teaches wherein the service information refers to a port number used to indicate a protocol type to which the network service belongs, and in a step that the analysis platform is configured to analyze the data, the analysis platform is further configured to analyze the data based on the time stamp, the Internet protocol address, and the port number of at least one of the entries of the data to obtain the analysis result (p. 82, “The Metadata module 618 stores and records metadata regarding the traffic, such as the source/destination IP addresses, MAC addresses, TCP ports and sequence numbers, current time, TLS Server Name Indication (SNI), and/or other data; and may also record associations between domains/URLs and their corresponding IP addresses, by analyzing DNS requests/replies.” A well-known TCP port correlates to DNS for DNS request and responses.). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nijim-Dunlap to substitute metadata details from Manor for the stream characteristics from Dunlap to gather a fuller representation of usage statistics and make observations of traffic patterns and thereby provide tailored policies to the routing system.
Nijim-Dunlap-Manor does not specifically teach in response to the analysis result indicating that the network service of the protocol type is often required by the user equipment to be executed at a specific time, a step that the analysis platform is configured to form the configuration file further includes: configuring the analysis platform to form the configuration file of the router according to the analysis result, and load the configuration file into the router, thereby configuring the router to allocate a fixed bandwidth to the network service of the protocol type at the specific time according to the configuration file. However, in the same field of endeavor, Wen teaches the analysis result indicating that the network service of the protocol type is often required by the user equipment to be executed at a specific time (p. 60, “For example, a traffic flow for a device may be classified as a watching a video, reading websites, listening to music, VoIP calls, etc.” VOIP is a particular protocol type.), a step that the analysis platform is configured to form the configuration file further includes: configuring the analysis platform to form the configuration file of the router according to the analysis result (p. 56: “With all the network traffic flow information of devices or device groups gathered, the traffic of users or rather the associated device groups can be analyzed by the gateway and/or a server in the cloud to determine usage patterns to better and/or automatically adjust gateway settings to optimize or improve a user experience and network performance.”), and load the configuration file into the router (p. 56: “In addition to automatically configuring the gateway based on monitored traffic patterns, the gateway may further adjust connection characteristics based on real-time or near real-time information …”), thereby configuring the router to allocate a fixed bandwidth to the network service of the protocol type at the specific time according to the configuration file. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nijim-Dunlap-Manor to substitute analysis based on protocol type information from Wen for the analysis based on service provider from Nijim-Dunlap-Manor to provide bandwidth control setting that automatically configures network access of a gateway for a service based on protocol types and satisfy all of the network activities of the different devices.
B.	Claim 5 is a method that comprises steps similar to the functionality of routing system of claim 14, above. Claim 5 is rejected on the same rationale as claim 14.

C.	Regarding dependent claim 15, Nijim-Dunlap-Manor teaches the routing system according to claim 10, as cited above. Nijim-Dunlap teaches wherein the service information refers to a web address browsed by the user equipment (Dunlap, column 3, lines 23-31: “For example, the router 110 may detect a packet stream from a Netflix  video streaming application (e.g., implemented in a first network device 102) and a packet stream from a file download application (e.g., bit torrent implemented in a second network device 102) actively sending packets through the router 110.”) and in a step that the analysis platform is configured to analyze the data (Dunlap, column 4, lines 44-52: (“In response to detecting reports and collecting data from the router 110, the cloud 150 can perform network analysis on the LAN 100 and also send network alerts.  The cloud 150 can perform network analysis over weeks, months, and years, without the limitation that a local network router or other device would inherently have, such as limited resources and storage.”). Nijim-Dunlap does not specifically teach the analysis platform is further configured to analyze the data based on the time stamp, the Internet protocol address, and the web address of at least one of the entries of the data to obtain the analysis result. However, in the same field of endeavor, Manor teaches the analysis platform is further configured to analyze the data based on the time stamp, the Internet protocol address, and the web address of at least one of the entries of the data  to obtain the analysis result (p. 82, “The Metadata module 618 stores and records metadata regarding the traffic, such as the source/destination IP addresses, MAC addresses, TCP ports and sequence numbers, current time, TLS Server Name Indication (SNI), and/or other data; and may also record associations between domains/URLs and their corresponding IP addresses, by analyzing DNS requests/replies.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nijim-Dunlap to substitute metadata details from Manor for the stream characteristics from Nijim-Dunlap to gather a fuller representation of usage statistics and make observations of traffic patterns and thereby provide tailored policies to the routing system.
Nijim-Dunlap-Manor does not specifically teach wherein in response to the analysis result indicating that the web address is often accessed by the user equipment at a specific time, the step that the analysis platform is configured to form the configuration file further includes: configuring the analysis platform to form the configuration file of the router according to the analysis result, and load the configuration file into the router, thereby configuring the router to, according to the configuration file preload a content of the web address in advance before the specific time arrives, or adjust a bandwidth of the user equipment at the specific time. However, in the same field of endeavor, Wen teaches wherein in response to the analysis result indicating that the web address is often accessed by the user equipment at a specific time (p. 43: “A throughput and/or profile of throughputs for different sites as a function of time and other information;”), the step that the analysis platform is configured to form the configuration file further includes: configuring the analysis platform to form the configuration file of the router according to the analysis result (p. 56: “With all the network traffic flow information of devices or device groups gathered, the traffic of users or rather the associated device groups can be analyzed by the gateway and/or a server in the cloud to determine usage patterns to better and/or automatically adjust gateway settings to optimize or improve a user experience and network performance.”), and load the configuration file into the router, thereby configuring the router to (p. 56: “In addition to automatically configuring the gateway based on monitored traffic patterns, the gateway may further adjust connection characteristics based on real-time or near real-time information …”), according to the configuration file preload a content of the web address in advance before the specific time arrives, or adjust a bandwidth of the user equipment at the specific time (p. 57: “Further, the bandwidth control functionality may be used to reserve or allocate bandwidth to devices.  The configuration of the bandwidth control functionality may be configured manually or automatically.  Further, the configuration may be specified either statically, or using a schedule so that the configuration changes based on a time of day and/or day of the week etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nijim-Dunlap-Manor to substitute analysis based on time information from Wen for the analysis based on service provider from Nijim-Dunlap-Manor to provide bandwidth control setting that automatically configure network access of a gateway and satisfy all of the network activities of the different devices.
D.	Claim 6 is a method that comprises steps similar to the functionality of routing system of claim 15, above. Claim 6 is rejected on the same rationale as claim 15.

E.	Regarding dependent claim 16, Nijim-Dunlap-Manor teaches the method according to claim 10, wherein in a step that the analysis platform is configured to analyze the data (Dunlap, ), the analysis platform is further configured to analyze the data based on the time stamp, the Internet protocol address, and the service information of at least one of the entries of the data to obtain the analysis result (Manor, p. 82, “The Metadata module 618 stores and records metadata regarding the traffic, such as the source/destination IP addresses, MAC addresses, TCP ports and sequence numbers, current time, TLS Server Name Indication (SNI), and/or other data; and may also record associations between domains/URLs and their corresponding IP addresses, by analyzing DNS requests/replies.”). For motivation for combination see claim 10, above. Nijim-Dunlap-Manor does not specifically teach wherein in response to the analysis result indicating that the Internet is often connected by the user equipment through the router at a specific time, the step that the analysis platform is configured to form the configuration file further includes: configuring the analysis platform to form the configuration file of the router according to the analysis result, and load the configuration file into the router, thereby configuring the router to, according to the configuration file, reserve a fixed bandwidth for the user equipment to use at the specific time, or prioritize processing of the network service required by the user equipment at the specific time. However, in the same field of endeavor, Wen teaches wherein in response to the analysis result indicating that the Internet is often connected by the user equipment through the router at a specific time (p. 43: “A throughput and/or profile of throughputs for different sites as a function of time and other information;”), the step that the analysis platform is configured to form the configuration file further includes: configuring the analysis platform to form the configuration file of the router according to the analysis result (p. 56: “With all the network traffic flow information of devices or device groups gathered, the traffic of users or rather the associated device groups can be analyzed by the gateway and/or a server in the cloud to determine usage patterns to better and/or automatically adjust gateway settings to optimize or improve a user experience and network performance.”), and load the configuration file into the router (p. 56: “In addition to automatically configuring the gateway based on monitored traffic patterns, the gateway may further adjust connection characteristics based on real-time or near real-time information …”), thereby configuring the router to, according to the configuration file, reserve a fixed bandwidth for the user equipment to use at the specific time, or prioritize processing of the network service required by the user equipment at the specific time (p. 57: “Further, the bandwidth control functionality may be used to reserve or allocate bandwidth to devices.  The configuration of the bandwidth control functionality may be configured manually or automatically.  Further, the configuration may be specified either statically, or using a schedule so that the configuration changes based on a time of day and/or day of the week etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nijim-Dunlap-Manor to substitute analysis based on time information from Wen for the analysis based on service provider from Nijim-Dunlap-Manor to provide bandwidth control setting that automatically configure network access of a gateway and satisfy all of the network activities of the different devices.
F.	Claim 7 is a method that comprises steps similar to the functionality of routing system of claim 16, above. Claim 7 is rejected on the same rationale as claim 16.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijim and Dunlap and Manor as applied to claims 1 and 10 above, and further in view of Wren and Admitted prior art (MPEP 2144.03 C.)
A.	Regarding dependent claim 17, Nijim-Dunlap-Manor teaches the routing system according to claim 10, wherein the routing system further includes an access point (Dunlap, access point, column 2, lines 43-46). Nijim-Dunlap does not specifically teach at least one entry of the data further includes a media access control address of the user equipment and a TCP port used by the user equipment to connect to the router through the access point, wherein in a step that the analysis platform is configured to analyze the data, the analysis platform is further configured to analyze the data based on the time stamp, the media access control address, and the TCP port of at least one of the entries of the data to obtain the analysis result. However, in the same field of endeavor, Manor teaches at least one entry of the data further includes a media access control address of the user equipment and a TCP port used by the user equipment to connect to the router through the access point (p. 82, “The Metadata module 618 stores and records metadata regarding the traffic, such as the source/destination IP addresses, MAC addresses, TCP ports and sequence numbers, current time, TLS Server Name Indication (SNI), and/or other data; and may also record associations between domains/URLs and their corresponding IP addresses, by analyzing DNS requests/replies.”), wherein in a step that the analysis platform is configured to analyze the data, the analysis platform is further configured to analyze the data based on the time stamp, the media access control address, and the TCP port of at least one of the entries of the data to obtain the analysis result (p. 72, The statistics are based on the metadata from p. 82. “Part of the system may be a cloud service that receives statistics and queries from the system's router component and responds with updates and policies.  The system may be managed through the home router or through the cloud,… “). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nijim-Dunlap to substitute metadata details from Manor for the stream characteristics from Dunlap to gather a fuller representation of usage statistics and make observations of traffic patterns and thereby provide tailored policies to the routing system.
Nijim-Dunlap-Manor does not specifically teach wherein in response to the analysis result indicating that the router is often connected by the user equipment through the access point at a specific time, a step that the analysis platform is configured to form the configuration file further includes: configuring the analysis platform to form the configuration file of the router according to the analysis result, and load the configuration file into the router, thereby configuring the router to, according to the configuration file, configure the access point to reserve a fixed bandwidth for the user equipment to use at the specific time, or configure the access point to prioritize processing of the network service required by the user equipment at the specific time. However, in the same field of endeavor, Wen teaches wherein in response to the analysis result indicating that the router is often connected by the user equipment through the access point at a specific time (p. 56: “With all the network traffic flow information of devices or device groups gathered, the traffic of users or rather the associated device groups can be analyzed by the gateway and/or a server in the cloud to determine usage patterns to better and/or automatically adjust gateway settings to optimize or improve a user experience and network performance.”), a step that the analysis platform is configured to form the configuration file further includes: configuring the analysis platform to form the configuration file of the router according to the analysis result, and load the configuration file into the router (p. 56: “With all the network traffic flow information of devices or device groups gathered, the traffic of users or rather the associated device groups can be analyzed by the gateway and/or a server in the cloud to determine usage patterns to better and/or automatically adjust gateway settings to optimize or improve a user experience and network performance.”), thereby configuring the router to, according to the configuration file (p. 56: “In addition to automatically configuring the gateway based on monitored traffic patterns, the gateway may further adjust connection characteristics based on real-time or near real-time information …”), configure the access point to reserve a fixed bandwidth for the user equipment to use at the specific time, or configure the access point to prioritize processing of the network service required by the user equipment at the specific time (p. 57: “Further, the bandwidth control functionality may be used to reserve or allocate bandwidth to devices.  The configuration of the bandwidth control functionality may be configured manually or automatically.  Further, the configuration may be specified either statically, or using a schedule so that the configuration changes based on a time of day and/or day of the week etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nijim-Dunlap-Manor to substitute analysis based on time information from Wen for the analysis based on service provider from Nijim-Dunlap-Manor to provide bandwidth control setting that automatically configure network access of a gateway and satisfy all of the network activities of the different devices.
Nijim-Dunlap-Manor-Wen does not specifically teach a physical port name. However, “Admitted Prior Art” is taken a physical port name is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dunlap-Manor-Wen to substitute a physical port name from information for the registered interface from “Admitted Prior Art” to further incorporate available logged information and further refine the derived configuration profiles.
B.	Claim 8 is a method that comprises steps similar to the functionality of routing system of claim 17, above. Claim 8 is rejected on the same rationale as claim 17.

Allowable Subject Matter
Claims 19-20  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Di Pietro, US 20210092026 A1,  teaches Once sufficient telemetry data points have been collected from the network of service, the cloud service  may begin testing different sets of model settings, to generate a machine learning model optimized for that network.
B.	Gardner et al., US 20210067607 A1, teaches workflow publishing server leverages one or more machine learning in order to analyze the respective error reports and logs. The output of the one or more machine learning may be used by the workflow publishing server or the administrator to select one or more workflows for recommendation.
C.	Li et al., US 20190289038 A1, teaches the control server may use a machine learning system trained on prior receive aggregated monitoring data to generate the security policies. Security policies such as providing a list of blacklisted or whitelisted sites or domains per CPE device for a given time window.
D.	Yermakov et al., US 20180123901 A1, teaches the bandwidth utilization pattern of a customer during a periodicity interval, machine learning techniques such as regression and kernel methods may be applied within the connectivity service provider network, and using this technique, the bandwidth utilization may be forecasted.
E.	DelRegno et al., US 20100002580 A1, teaches if provided auto-bandwidth logic is a component of the network management system, then the auto-bandwidth logic can be used to control one or more of the edge device(s) used in conjunction with the label switching network.
F.	Dagum et al., AU 2012384939 A1, teaches the downloadable agent (DA) associated with the communication device collects data locally within the communication device and then periodically sends the collected data to the server. In one embodiment, the DA may wait for certain conditions or thresholds to be met before sending all collected data to the server 105

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452